COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  GERARDO OGAZ,                                 §               No. 08-19-00137-CR

                       Appellant,               §                  Appeal from the

  v.                                            §                394thDistrict Court

  THE STATE OF TEXAS,                           §            of Culberson County, Texas

                       State.                   §                    (TC# 1789)

                                                §
                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until September 1, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Patricia Reid, Official Court Reporter for the 394th District

Court, for Culberson County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause and forward the same to this Court on or before September 1, 2019.


       IT IS SO ORDERED this 19th day of August 2019.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.